DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/08/2021 to the Office Action mailed on 12/09/2020 is acknowledged.
Claim Status
Claims 1-4, 6-10, 12, 14 and 15 are pending. 
Claims 1, 6, and 8 are currently amended.
Claims 5, 11, 13, and 16-20 are canceled. 
Claims 1-4, 6-10, 12, 14 and 15 have been examined.
Claims 1-4, 6-10, 12, 14 and 15 are rejected.

Priority
	Priority to CIP 16/199267 filed on 11/26/2018, which claims priority to CIP 15/538227 filed on 06/21/2017, which claims priority to 371 PCT/US2015/066985 filed on 12/21/2015, which claims priority to application 62/095168 filed on 12/22/2014.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 5, 11, 14, and 16-20 under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US Patent 6730113 B2, Published 05/04/2004) in view of Saito et al. (US Patent 5429590, Published 07/04/1995) as evidenced by Silver (US Patent 3231378, Published 01/25/1966) is moot since the claims are canceled. 


This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 6-10, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US Patent 6730113 B2, Published 05/04/2004) in view of Saito et al. (US Patent 5429590, Published 07/04/1995) and Hodge (Australian Patent Application Publication 2004240207, Published 01/06/2005) as evidenced by Silver (US Patent 3231378, Published 01/25/1966).
The claims are directed to methods of treating a wound and/or applying a bandage comprising the steps of applying a photosensitive dye, preferably incorporated into a bandage, covering the wound with the bandage, wetting the dye from the top side of the bandage, and applying a ultraviolet light to the dye.
Eckhardt et al. “One embodiment of the invention is directed to a method of sterilizing or disinfecting a region underneath a bandage on a patient. The method comprises an act of applying ultraviolet light to the region through the bandage.” (column 1, lines 50-54). “A further embodiment of the invention is directed to a method of using an ultraviolet-transmissive bandage. The method comprises acts of applying the bandage over skin of a patient, and applying ultraviolet light through the bandage to the skin.” (column 2, lines 22-26). “The sterilization/disinfection units previously described are also designed to have a beneficial effect when used on bare skin, and they may be used with traditional bandages if the bandage is temporarily removed for the exposure to the sterilizing light. However, in accordance with an embodiment of the invention, the method for sterilization or disinfection described herein may be implemented with a UV-transmissive bandage in place over the 
Eckhardt et al. lacks a teaching of applying photosensitive dye to the wound. Eckhardt et al. also lacks a teaching wherein the bandage wetted from the top side (side farthest away from wound).
Saito et al. teach a medical bandage comprising a film or sheet formed from a medical water -absorpative polymer of polyacrylate copolymer and wherein a porous or hole-having pressure-sensitive adhesive layer is formed on the surface of the medical bandage (prior art claims 1, 10, 13, and 14). The medical water-absorpative polymer swells by absorbing the exudate from the wound portion such as tissue fluid (column 8, lines 62-67 and column 9, lines 1-5). The medical water-absorpative polymer may be used in a state of previously containing water (wetting agent) (column 9, lines 42-44). The dressing for wound has excellent water-absorptive property, skin adhesive property, flexibility, transparency which are necessary for wet healing (column 10, lines 17-24). The within the medical water-absorpative polymer can be contained antibacterial agents such as eosin (column 9, lines 50-61).
Silver teaches eosin is a photosensitive dye (prior art claim 11).
Hodge teaches a wet dressing for a wound and a method of providing such a wet dressing (page 2, lines 10-11). The wound dressing includes a main body having at least one surface having a first wound engaging portion and second portion that does not engage the wound, an irrigation member having a first position outside the main body and second position within the main body (page 3, lines 29-36 and Fig. 1b). The main body of the dressing may be made from a flexible, air and fluid permeable material such as a gauze (page 4, lines 1-2). Fluid is introduced into the irrigation member and caused to travel into the main body (page 5, lines 5-7). The irrigation fluid maybe saline (page 6, lines 31-37). It is held that a moist microclimate is a pre-requisite for the development of granulating tissue (page 2, lines 31-35). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the method of Hodge with the bandage of Saito et al. and have a reasonable expectation of success. One  would have been motivated to do so in order to encourage the process of microgranulation and epithelialization.
For the foregoing reasons the claims are rendered obvious by the teachings of the prior art. 
This is a new ground of rejection necessitated by the amendment to the claims. 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US Patent 6730113 B2, Published 05/04/2004) in view of Saito et al. (US Patent 5429590, Published 07/04/1995) and Forster (US Patent Application Publication 2010/0161009 A1, Published 06/24/2010) as evidenced by Silver (US Patent 3231378, Published 01/25/1966).
The claims are directed to methods of treating a wound and/or applying a bandage comprising the steps of applying in clinical setting a photosensitive dye, preferably incorporated into a bandage, covering the wound with the bandage, wetting the dye, and applying outside a clinic a ultraviolet light to the dye.
Eckhardt et al. “One embodiment of the invention is directed to a method of sterilizing or disinfecting a region underneath a bandage on a patient. The method comprises an act of applying ultraviolet light to the region through the bandage.” (column 1, lines 50-54). “A further embodiment of 
Eckhardt et al. lacks a teaching of applying photosensitive dye to the wound. Eckhardt et al. also lacks a teaching wherein the UV is applied outside a clinic.
Saito et al. teach a medical bandage comprising a film or sheet formed from a medical water -absorpative polymer of polyacrylate copolymer and wherein a porous or hole-having pressure-sensitive adhesive layer is formed on the surface of the medical bandage (prior art claims 1, 10, 13, and 14). The medical water-absorpative polymer swells by absorbing the exudate from the wound portion such as tissue fluid (column 8, lines 62-67 and column 9, lines 1-5). The medical water-absorpative polymer may be used in a state of previously containing water (wetting agent) (column 9, lines 42-44). The dressing for wound has excellent water-absorptive property, skin adhesive property, flexibility, transparency which are necessary for wet healing (column 10, lines 17-24). The within the medical water-absorpative polymer can be contained antibacterial agents such as eosin (column 9, lines 50-61).
Silver teaches eosin is a photosensitive dye (prior art claim 11).
Forster teach a method of treating a wound (title) comprising applying a wound dressing to a wound and applying UV light to the wound area (paragraph 0035). The wound treatment system 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the method of Eckhardt et al. with the bandage of Saito et al. and have a reasonable expectation of success. One  would have been motivated to do so in order to both sterilize and provide antibacterial to skin under a bandage. With regard to the wound and/or dye being wetted, this is inherent to the teachings of Saito  et al. The exudate in the wound would provide the fluid source necessary to wet the wound/dye in the bandage. With regard to the generating a reactive oxygen species, this is an inherent property of apply a UV light to a bandage comprising eosin. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to utilize the method of Forster with the bandage of Saito et al. and have a reasonable expectation of success. One would have been motivated to do so in order to home use of the wound treatment system of Eckhardt et al.
For the foregoing reasons the claims are rendered obvious by the teachings of the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 10, 12, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites that the dye be wet from the natural fluid, however, claim 6 recites that the dye is wet from the top side of the bandage. It is unclear how both can be true at once.
Claims 7, 9, 12, 14, and 15 are indefinite for being dependent on an indefinite claim, i.e. claim 6.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617